 



EXHIBIT 10.14
University of Pennsylvania
License Agreement
This Agreement (this “Agreement”) is between The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), and Acuity
Pharmaceuticals, Inc., a Delaware corporation (“Company”). This Agreement is
being signed on March 31, 2003. This Agreement will become effective on
March 31, 2003 (the “Effective Date”).
BACKGROUND
Penn owns certain intellectual property developed by Dr. Alan Gewirtz of Penn’s
School of Medicine, Department of Medicine, relating to the body of work known
as RNA interference (the “Gewirtz Intellectual Property”). Penn also owns
certain applications for United States letters patent relating to the Gewirtz
Intellectual Property. Company desires to obtain an exclusive license under the
patent rights to exploit the Gewirtz Intellectual Property. Penn has determined
that the exploitation of the Gewirtz Intellectual Property by Company is in the
best interests of Penn and is consistent with its educational and research
missions and goal.
Simultaneously with the execution of this Agreement, Penn and Company are
executing an exclusive license agreement for certain intellectual property
developed by Dr. Michael J. Tolentino, Mr. Samuel J. Reich and Mr. Enrico M.
Surace (together with the Gewirtz Intellectual Property, the “Intellectual
Property”), also relating to the body of work known as RNA interference (the
“RTS License Agreement”).
In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the parties agree as follows:
1. LICENSE
     1.1. License Grant. Penn grants to Company an exclusive, world-wide license
(the “License”) to make, have made, use, import, sell and offer for sale
Licensed Products during the Term (as such terms may be defined in Sections 1.2
and 6.1). The License includes the right to sublicense as permitted by this
Agreement. No other rights or licenses are granted by Penn.
     1.2. Related Definitions.
     The term “Licensed Products” means products that are made, made for, used,
imported, sold or offered for sale by Company or its Affiliates or sublicensees
and that either (i) in the absence of this Agreement, would infringe at least
one claim of the Penn Patent Rights or (ii) use a process or machine covered by
a claim of Penn Patent Rights.

 



--------------------------------------------------------------------------------



 



     The term “Sale” means any bona fide transaction for which consideration is
received or expected for the sale, use, lease, transfer or other disposition of
a Licensed Product, and a Sale is deemed completed at the time that Company or
its Affiliate or sublicensee invoices, ships or receives payment for a Licensed
Product, whichever occurs first.
     The term “Penn Patent Rights” means all patent rights represented by or
issuing from: (i) the United States patent applications and/or Penn docket
numbers listed in Exhibit A; (ii) any continuation, divisional and re-issue
applications of (i); and (ii) any foreign counterparts and extensions of (i) or
(ii).
     The term “Affiliate” means a legal entity that is controlling, controlled
by or under common control with Company and that has executed either this
Agreement or a written Joinder Agreement agreeing to be bound by all of the
terms and conditions of this Agreement. For purposes of this Section 1.2, the
word “control” means (i) the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of a legal entity, (ii) the
right to receive fifty percent (50%) or more of the profits or earnings of a
legal entity or (iii) the right to determine the policy decisions of a legal
entity.
     The term “Significant Transaction” shall mean a single transaction or
series of related transactions consisting of or resulting in any of the
following: (i) an assignment of the License, (ii) an exclusive worldwide
sublicense of all or substantially all of the intellectual property rights
granted to Company under the RTS License Agreement and a non-exclusive or
exclusive, in either case, worldwide sublicense of all or substantially all of
the intellectual property rights granted to Company under this Agreement,
(iii) an initial public offering of securities by Company or other transaction
resulting in either: (a) Company becoming a public company or (b) any of
Company’s securities being traded on a nationally recognized stock exchange or
automated quotation system, (iv) a sale, license or other disposition of all or
substantially all of Company’s assets, or (v) a reorganization, consolidation or
merger of Company, or sale or transfer of the securities of Company, where the
holders of Company’s outstanding voting securities before the transaction
beneficially own less than fifty percent (50%) of the outstanding voting
securities, or hold less than fifty percent (50%) of the voting power of the
voting securityholders of the surviving entity after the transaction.
Notwithstanding anything above to the contrary, a Significant Transaction shall
not be deemed to occur as a result of a bona fide, arms-length equity financing
for cash in which Company issues securities representing more than fifty percent
(50%) of the voting power of its securityholders to venture capital or other
similar investors who do not actively manage day-to-day operations of Company.
     1.3. Reservation of Rights by Penn. Penn reserves the right to use, and to
permit other non-commercial entities to use, the Penn Patent Rights for
educational and research purposes only.
     1.4. U.S. Government Rights. The parties acknowledge that the United States
government retains rights in intellectual property funded under any grant or
similar

2



--------------------------------------------------------------------------------



 



contract with a Federal agency. The License is expressly subject to all
applicable United States government rights, including, but not limited to, any
applicable requirement that products, which result from such intellectual
property and are sold in the United States, must be substantially manufactured
in the United States as conditioned by 37 CFR 401.
     1.5. Sublicense Conditions. The Company’s right to sublicense granted by
Penn under the License is subject to each of the following conditions:
          (a) In each sublicense agreement, Company will prohibit the
sublicensee from further sublicensing and require the sublicensee to comply with
the terms and conditions of this Agreement.
          (b) Within thirty (30) days after Company enters into a sublicense
agreement, Company will deliver to Penn an executed copy of the entire
sublicense agreement written in the English language. Penn’s receipt of the
sublicense agreement, however, will not constitute a waiver of any right of Penn
or obligation of Company under this Agreement.
          (c) In the event that Company causes or experiences a Trigger Event
(as defined in Section 6.4), all payments due to Company and its Affiliates or
sublicensees under the sublicense agreement will, upon notice from Penn to such
Affiliate or sublicensee, become payable directly to Penn for the account of
Company. Upon receipt of any such funds, Penn will remit to Company the amount
by which such payments exceed the amounts owed by Company to Penn.
          (d) Company’s execution of a sublicense agreement will not relieve
Company of any of its obligations under this Agreement. Company is primarily
liable to Penn for any act or omission of an Affiliate or sublicensee of Company
that would be a breach of this Agreement if performed or omitted by Company, and
Company will be deemed to be in breach of this Agreement as a result of such act
or omission.
2. DILIGENCE
     2.1. Development Plan. Company will deliver to Penn, within ninety
(90) days after the Effective Date, a copy of an initial development plan for
the Penn Patent Rights (the “Development Plan”). The purpose of the Development
Plan is (a) to demonstrate Company’s capability to bring the Penn Patent Rights
to commercialization, (b) to project the timeline for completing the necessary
tasks, and (c) to measure Company’s progress against the projections.
Thereafter, Company will deliver to Penn an annual updated Development Plan no
later than December 1 of each year during the Term. The Development Plan will
include, at a minimum, the information listed in Exhibit B.
     2.2. Company’s Efforts. Company will use commercially reasonable efforts to
develop, commercialize, market and sell Licensed Products in a manner consistent
with the Development Plan.

3



--------------------------------------------------------------------------------



 



     2.3. Diligence Events. The Company will use commercially reasonable efforts
to achieve each of the diligence events by the applicable completion date listed
in the table below for the first product to be commercialized by the Company
pursuant to this Agreement or the RTS License Agreement.

      DILIGENCE EVENT   COMPLETION DATE
Delivery to Penn of a preliminary business plan
  June 30, 2003
Raising at least an aggregate of $5 Million in equity investment capital from
qualified investors
  December 31, 2004
Filing of IND for first Licensed Product
  January 31, 2005
Initiation of Phase II clinical trials for first Licensed Product
  December 31, 2007
Initiation of Phase III clinical trials for first Licensed Product
  December 31, 2010
First commercial Sale of first Licensed Product
  December 31, 2013

3. FEES AND ROYALTIES
     3.1. Equity Issuance. In partial consideration of the License, Company will
issue to Penn on the Effective Date such number of shares of Common Stock of the
Company as will cause Penn to own at least six percent (6%) of the capital stock
of Company on a fully diluted basis, assuming the exercise, conversion and
exchange of all outstanding securities of Company for or into shares of Common
Stock. The issuance of equity to Penn will be pursuant to a Stock Purchase
Agreement and a Stockholders Agreement between Company and Penn, the forms of
which are attached as Exhibits C and D (the “Equity Documents”).
     3.2. Dilution Protection. In partial consideration of the License, through
the closing of the equity financing round at which Company has raised
cumulatively at least an aggregate of seven hundred and fifty thousand dollars
($750,000) in net proceeds to Company of equity financing from qualified
investors, Company will issue to Penn, from time to time and at no additional
consideration, such additional number of shares of Common Stock of Company as
will cause Penn to continue to hold in the aggregate six percent (6%) of the
capital stock of Company on a fully diluted basis, assuming the exercise,
conversion and exchange of all outstanding securities of Company for or into
shares of Common Stock.
     3.3. Milestone Payments. In partial consideration of the License, Company
will pay to Penn the applicable milestone payment listed in the table below
after achievement of each milestone event for the first product commercialized
and sold by the Company or its Affiliates pursuant to this Agreement or the RTS
License Agreement.

          MILESTONE   PAYMENT
Initiation of Phase II clinical trials for first Licensed Product
  $ 50,000  
Initiation of Phase III clinical trials for first Licensed Product
  $ 300,000  
First commercial Sale of first Licensed Product
  $ 600,000  

     3.4. Earned Royalties. In partial consideration of the License, Company
will

4



--------------------------------------------------------------------------------



 



pay to Penn a royalty of eight percent (8%) of Net Sales of a Licensed Product
sold by the Company or its Affiliates (but not sublicensees of the Company)
during each Quarter following the occurrence of a Significant Transaction. The
term “Quarter” means each three-month period beginning on January 1, April 1,
July 1 and October 1. The term “Net Sales” means the consideration received
from, or fair market value attributable to, each Sale, less Qualifying Costs
directly attributable to a Sale and borne by Company or its Affiliates For
purposes of determining Net Sales, the words “fair market value” mean the cash
consideration that Company or its Affiliates would realize from an unrelated
buyer in an arms length sale of an identical item sold in the same quantity and
at the time and place of the transaction. The term “Qualifying Costs” means: (a)
customary discounts in the trade for quantity purchased, prompt payment or
wholesalers and distributors; (b) credits or refunds for claims or returns that
do not exceed the original invoice amount; (c) prepaid outbound transportation
expenses and transportation insurance premiums; and (d) sales and use taxes and
other fees imposed by a governmental agency.
     3.5. Reduction of Royalty. If Company is required to pay royalties to Penn
and third parties that, in the aggregate, exceed eight percent (8%) of Net Sales
(the “Total Royalty”) to commercialize a Licensed Product, the royalties due to
Penn for such time, with respect to such a Licensed Product shall be reduced by
two tenths of one percent (0.2%) for every one percent (1%) the aggregate
royalty exceeds eight percent (8%) of Net Sales. To clarify, Company shall pay
to Penn a royalty of 8% — (0.2*(Total Royalty — 8%)) of the Net Sales. In no
event shall the royalties due to Penn be reduced below four percent (4%) of Net
Sales by Company or its Affiliates.
     3.6. Sublicense Fees. Except as otherwise provided below, in partial
consideration of the License, Company will pay to Penn a sublicense fee of six
percent (6%) of all payments and the fair value of all other consideration of
any kind received by Company from sublicensees.
     Notwithstanding anything above to the contrary, no sublicense fee under
this Section 3.6 will be due to Penn with respect to any of the following
consideration received by Company: (i) consideration received by the Company
from sublicensees before the earlier of (a) the third anniversary of the
Effective Date and (b) the occurrence of a Significant Transaction as long as
such fees are reinvested in the development of the Intellectual Property,
(ii) equity investments in Company by a sublicensee, up to the amount of the
fair market value of the equity purchased on the date of the investment as
reasonably determined under the circumstances; (iii) sponsored research funding
paid to Company by a sublicensee in a bona fide transaction for future research
to be performed by Company; (iv) payments for consulting services actually
performed by Company in a bona fide transaction at arms length rates; and
(v) intellectual property rights received by Company from a sublicensee,
including, but not limited to, licenses or sublicenses to intellectual property
rights, covenants not to compete against Company, or agreements not to assert
claims against Company.
     3.7. Non-Assertion and Non-Duplication. Net Sales of any Licensed Product,
including, but not limited to, Licensed Products pursuant to any other License
Agreement

5



--------------------------------------------------------------------------------



 



executed by Company, shall not be subject to more than one assessment of any
scheduled royalty or fee payable to Penn pursuant to this Agreement and the RTS
License Agreement; such assessment shall be the lowest applicable royalty and/or
fee payable to Penn. Penn shall not assert any right to royalties or fees for
any other Licensed Product other than the one with the lesser royalty.
4. REPORTS AND PAYMENTS
     4.1. Royalty Reports. Within forty-five (45) days after the end of each
Quarter, Company will deliver to Penn a report, certified by the chief financial
officer of Company, detailing the calculation of all royalties and fees due to
Penn for such Quarter. Unless otherwise included on a form provided to Company
by Penn or otherwise agreed to by Penn, this report will include, at a minimum:
(a) the number of Licensed Products involved in Sales, listed by product, by
country; (b) gross consideration invoiced, billed or received for Sales in the
Quarter; (c) Qualifying Costs, listed by category of cost; (d) Net Sales, listed
by product, by country; (e) sublicense fees and other consideration received by
Company from sublicensees, listed by product, by country; and (f) royalties and
fees owed to Penn, listed by category, by product, by country.
     4.2. Payments. Company will pay all royalties and fees due to Penn under
Article 3, that have not been paid in advance, within forty-five (45) days after
the end of the Quarter in which the royalties or fees accrue.
     4.3. Records. Company will maintain, and will cause its Affiliates and
sublicensees to maintain, adequate books and records to verify Sales, Net Sales,
and all of the royalties, fees, and other payments due under this Agreement. The
records for each Quarter will be maintained for at least four (4) years after
submission of the applicable report required under Section 4.1.
     4.4. Audit Rights. Upon reasonable prior written notice to Company, Company
and its Affiliates and sublicensees will provide Penn and its accountants with
access to all of the books and records required by Section 4.3 to conduct a
review or audit of Sales, Net Sales, and all of the royalties, fees, and other
payments payable under this Agreement. Access will be made available: (a) during
normal business hours; (b) in a manner reasonably designated to facilitate
Penn’s review or audit without disruption to Company’s business; and (c) no more
than once each calendar year during the Term and for a period of four (4) years
thereafter. Company will promptly pay to Penn the amount of any underpayment, if
undisputed, determined by the review or audit plus accrued interest. If the
review or audit determines that Company has underpaid any royalty payment by
five percent (5%) or more, then Company will also promptly pay the costs and
expenses of Penn and its accountants in connection with the review or audit. In
addition once annual Sales of Licensed Products exceed twenty five million
dollars ($25,000,000), at the written request of Penn, Company will conduct, at
least once every two (2) years at its own expense, which expense shall not be
reasonably expected to exceed fifteen thousand dollars ($15,000), an independent
audit of Sales, Net Sales, and all of the royalties, fees and other payments
payable under this Agreement. Promptly

6



--------------------------------------------------------------------------------



 



after completion of the audit, Company will provide to Penn a copy of the report
of the independent auditors.
     4.5. Information Rights. Until the closing of the Company’s initial public
offering, Company will provide to Penn, at least as frequently as they are
distributed to the Board of Directors or management of Company, copies of:
(a) relevant portions of all Board and managerial reports that relate to the
Penn Patent Rights or the Licensed Products; and (b) relevant portions of all
business plans, projections and financial statements for Company that are
distributed to the Board of Directors or management of Company and which are
related to the Penn Patent Rights or the Licensed Products. After the closing of
the Company’s IPO, Company will provide to Penn, promptly after filing, a copy
of each annual report, proxy statement, 10-K, 10-Q and other material report
filed with the U.S. Securities and Exchange Commission.
     4.6. Currency. All dollar amounts referred to in this Agreement are
expressed in United States dollars. All payments will be made in United States
dollars. If Company receives payment from a third party in a currency other than
United States dollars for which a royalty or fee is owed under this Agreement,
then (a) the payment will be converted into United States dollars at the
conversion rate for the foreign currency as published in the eastern edition of
The Wall Street Journal as of the last business day of the Quarter in which the
payment was received by Company, and (b) the conversion computation will be
documented by Company in the applicable report delivered to Penn under
Section 4.1.
     4.7. Place of Payment. All payments by Company are payable to “The Trustees
of the University of Pennsylvania” and will be made to the following addresses:

      By Electronic Transfer:   By Check:
Mellon Bank East
  The Trustees of the University of Pennsylvania
ABA #031000037
  C/o Center for Technology Transfer
Account Number 2945020
  P.O. Box 7777-W3850
C/o CTT/ T. Dunn
  Philadelphia, PA 19175-3850

     4.8. Interest. All amounts that are not paid by Company when due will
accrue interest from the due date until paid at a rate equal to one percent
(1.0%) per month (or the maximum allowed by law, if less).
5. CONFIDENTIALITY AND USE OF PENN’S NAME
     5.1. Confidential Disclosure Agreement. If Company and Penn entered into
one or more Confidential Disclosure Agreements prior to the Effective Date, then
such agreements will continue to govern the protection of confidential
information under this Agreement, and each Affiliate and sublicensee of Company
will be bound to Company’s obligations under such agreements.
     5.2. Company’s Obligation. If, however, no Confidential Disclosure

7



--------------------------------------------------------------------------------



 



Agreement has been entered into between Company and Penn prior to the Effective
Date, then the terms of this Section 5.2 apply. The term “Confidential
Information” includes all technical information, inventions, developments,
discoveries, software, know-how, methods, techniques, formulae, data, processes
and other proprietary ideas, whether or not patentable, that Penn identifies as
confidential or proprietary at the time it is delivered or communicated to
Company. Company will maintain in confidence and not disclose to any third party
any Confidential Information. Company will use Confidential Information only for
purposes of this Agreement. Company will ensure that Company’s Affiliates,
sublicensees and employees have access to Confidential Information only on a
need to know basis and are obligated in writing to abide by Company’s
obligations under this Agreement. The obligations under this Section 5.2 will
not apply to: (a) information that is known to Company or independently
developed by or for Company prior to the time of disclosure, in each case, to
the extent evidenced by written records; (b) information that is disclosed to
Company by a third party that has a right to make such disclosure; (c)
information that becomes patented, published or otherwise part of the public
domain through no fault of the Company; or (d) information that is required to
be disclosed by order of United States governmental authority or a court of
competent jurisdiction, provided that Company shall use its reasonable best
efforts to obtain confidential treatment of such information by such agency or
court.
     5.3. Disclaimer. Penn is not obligated to accept any confidential
information from Company, except for the reports required by Sections 2.1 and
4.1 Penn, acting through its Center for Technology Transfer and finance offices,
will use reasonable best efforts not to disclose to any third party outside of
Penn any confidential information of Company contained in those reports, subject
to exceptions analogous to those contained in Section 5.2(a) — (d) above. Penn
bears no institutional responsibility for maintaining the confidentiality of any
other information of Company. Company may elect to enter into confidentiality
agreements with individual investigators at Penn that comply with Penn’s
internal policies.
     5.4. Use of Penn’s Name. Company and its Affiliates, sublicensees,
employees, and agents may not use the name, logo, seal, trademark, or service
mark (including any adaptation of them) of Penn or any Penn school,
organization, employee, student or representative, without the prior written
consent of Penn.
6. TERM AND TERMINATION
     6.1. Term. This Agreement will commence on Effective Date and terminate
upon the later of: (a) the expiration or abandonment of the last patent to
expire or become abandoned of the Penn Patent Rights; or (b) if no patent has
yet issued from the Penn Patent Rights, ten (10) years after the first
commercial sale of the first Licensed Product (as the case may be, the “Term”).
     6.2. Early Termination by Company. Company may terminate this Agreement at
any time upon sixty (60) days’ prior written notice to Penn after completing
each of the following: (a) ceasing to make, have made, use, import, sell and
offer for sale all

8



--------------------------------------------------------------------------------



 



Licensed Products; (b) terminating all sublicenses and causing all Affiliates
and sublicensees to cease making, having made, using, importing, selling and
offering for sale all Licensed Products; and (c) paying all amounts owed to Penn
under this Agreement and any sponsored research agreement through the date of
termination.
     6.3. Early Termination by Penn. Penn may terminate this Agreement if:
(a) Company is more than ninety (90) days late in paying to Penn any amounts
owed under this Agreement and does not immediately pay Penn in full upon demand;
(b) Company or its Affiliates breaches this Agreement and does not cure the
breach within ninety (90) days after written notice by Penn to Company of the
breach; or (c) Company experiences a Trigger Event.
     6.4. Trigger Event. The term “Trigger Event” means any of the following:
(a) a material default by Company under any sponsored research agreement between
Penn and Company or any of the Equity Documents that is not cured during any
specified cure periods; (b) if Company (i) becomes insolvent, bankrupt or
generally fails to pay its debts as such debts become due; (ii) is adjudicated
insolvent or bankrupt; (iii) admits in writing its inability to pay its debts;
(iv) suffers the appointment of a custodian, receiver or trustee for it or its
property and, if appointed without its consent, not discharged within thirty
(30) days; (v) makes an assignment for the benefit of creditors; or (vi) suffers
proceedings being instituted against it under any law related to bankruptcy,
insolvency, liquidation or the reorganization, readjustment or the release of
debtors and, if contested by it, not dismissed or stayed within ten (10) days;
(c) the institution or commencement by Company of any proceedings under any law
related to bankruptcy, insolvency, liquidation, or the reorganization,
readjustment or release of debtors; (d) the entering of any order for relief
relating to any of the proceedings described in Section 6.4(b) or (c) above;
(e) the calling by Company of a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or (f) the act or failure to
act by Company indicating its consent to, approval of or acquiescence in any of
the proceedings described in Section 6.4(b) — (e) above. The events specified in
this section 6.4 shall also apply to actions taken by Affiliates of the Company
if the taking of any action described in this section by an Affiliate of the
Company causes a material adverse effect to Penn’s rights under this Agreement.
     6.5. Effect of Termination. Upon termination of this Agreement for any
reason: (a) the License terminates; (b) Company and all its Affiliates and
sublicensees will cease all making, having made, using, importing, selling and
offering for sale all Licensed Products; (c) Company will pay to Penn all
amounts owed to Penn through the date of termination under this Agreement and
any sponsored research agreement; (d) Company will, at Penn’s written request,
return to Penn all Confidential Information and provide to Penn copies of all
data regarding the Intellectual Property generated by Company during the Term
that will facilitate the further development of the Gewirtz Intellectual
Property that had been licensed under this Agreement; and (e) in the case of
termination under Section 6.3, all duties of Penn and all rights (but not
duties) of Company under this Agreement immediately terminate without further
action required by either Penn or Company.

9



--------------------------------------------------------------------------------



 



     6.6. Survival. Company’s obligation to pay all amounts owed to Penn under
this Agreement will survive the termination of this Agreement for any reason.
Section 13.10 and Articles 4, 5, 6, 9, 10, and 11 will survive the termination
of this Agreement for any reason in accordance with their respective terms.
7. PATENT MAINTENANCE AND REIMBURSEMENT
     7.1. Patent Maintenance. Penn controls the preparation, prosecution and
maintenance of the Penn Patent Rights and the selection of patent counsel, with
input from Company. If, however, Company decides to manage the preparation,
prosecution and maintenance of the Penn Patent Rights with input from Penn, then
Company and Penn will enter into with patent counsel a Client and Billing
Agreement in the form attached as Exhibit E. As of the date of this Agreement,
Company and Penn have entered into a Client and Billing Agreement.
     7.2. Patent Reimbursement. Unless otherwise provided by any Client and
Billing Agreement, Company will reimburse Penn for all documented attorneys
fees, expenses, official fees and all other charges incident to the preparation,
prosecution and maintenance of Penn Patent Rights within thirty (30) days after
the Company’s receipt of invoices for such fees, expenses, and charges.
8. INFRINGEMENT
     8.1. Notice. Company and Penn will notify each other promptly of any
infringement of the Penn Patent Rights that may come to their attention. Company
and Penn will consult each other in a timely manner concerning any appropriate
response to the infringement.
     8.2. Prosecution. Company may prosecute any infringement of the Penn Patent
Rights at Company’s expense. Company shall not settle or compromise any such
litigation in a manner that imposes any obligations or restrictions on Penn or
grants any rights in the Penn Patent Rights without Penn’s prior written
permission. Financial recoveries from any such litigation will be: (a) first,
applied to reimburse Company for its litigation expenditures; and (b) second, as
to any remainder, retained by Company, but treated as Net Sales for the purpose
of determining the royalties due to Penn under Section 3.4.
     8.3. Intervention. Penn reserves the right to intervene at Penn’s expense
and join Company in any litigation under Section 8.2 after first giving notice
of such intention to intervene to Company. If Penn elects to participate in any
such litigation, then, in lieu of the division of recoveries specified in
Section 8.2, financial recoveries from any such litigation will be shared
between Company and Penn in proportion with their respective shares of the
aggregate litigation expenditures by Company and Penn or as otherwise agreed to
by Penn and Company.
     8.4. Penn Prosecution. If Company does not prosecute any infringement of
the

10



--------------------------------------------------------------------------------



 



Penn Patent Rights, then Penn may elect to prosecute such infringement at Penn’s
expense. If Penn elects to prosecute such infringement, then financial
recoveries will be retained by Penn in their entirety.
     8.5. Cooperation. In any litigation under this Article 8, either party at
the request and expense of the party, will cooperate to the fullest extent
reasonably possible. This Section 8.5 will not be construed to require either
party to undertake any activities, including legal discovery, at the request of
any third party, except as may be required by lawful process of a court of
competent jurisdiction.
9. DISCLAIMER OF WARRANTIES
     9.1. Disclaimer. THE PENN PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER
TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS. PENN
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO ANY WARRANTY OF ACCURACY, COMPLETENESS, PERFORMANCE, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY, NON-INFRINGEMENT OR TITLE.
10. LIMITATION OF LIABILITY
     10.1. Limitation of Liability. PENN WILL NOT BE LIABLE TO COMPANY, ITS
AFFILIATES, OR SUBLICENSEES, ITS SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY WITH
RESPECT TO ANY CLAIM: ARISING FROM COMPANY’S USE OF THE PENN PATENT RIGHTS,
LICENSED PRODUCTS OR ANY OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT; ARISING
FROM THE DEVELOPMENT, TESTING, MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS; OR
FOR LOST PROFITS, BUSINESS INTERRUPTION, OR INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND.
11. INDEMNIFICATION
     11.1. Indemnification. Company will defend, indemnify, and hold harmless
Penn, and its trustees, officers, faculty, agents, employees and students (each,
an “Indemnified Party”), from and against any and all liability, loss, damage,
action, claim, or expense suffered or incurred by the Indemnified Parties,
including attorneys’ fees and expense (collectively, “Liabilities”) arising out
of or resulting from: (a) the development, testing, use, manufacture, promotion,
sale or other disposition of any Penn Patent Rights or Licensed Products by
Company, its Affiliates or sublicensees; (b) any material breach of this
Agreement by Company or its Affiliates or sublicensees; and (c) the enforcement
of this Article 11 by any Indemnified Party. Liabilities include, but are not
limited to: (x) any product liability or other claim of any kind related to use
by a third party of a Licensed Product that was manufactured, sold or otherwise
disposed of by Company, its Affiliates, sublicensees, assignees or vendors or
third parties; (y) a claim by a third party that the Penn Patent Rights or the
design, composition, manufacture, use, sale or other disposition of any Licensed
Product infringes or violates any patent, copyright, trade

11



--------------------------------------------------------------------------------



 



secret, trademark or other intellectual property right of such third party; and
(z) clinical trials or studies conducted by or on behalf of Company, its
Affiliates, sublicensees, assignees or vendors or third parties relating to the
Penn Patent Rights or the Licensed Products, such as claims by or on behalf of a
human subject of any such clinical trial or study.
     11.2. Other Provisions. Company shall not settle or compromise any claim or
action giving rise to Liabilities in any manner that imposes any restrictions on
obligations on Penn or grants any rights to the Penn Patent Rights or the
Licensed Products without Penn’s prior written consent. If Company fails or
declines to assume the defense of any claim or action within thirty (30) days
after notice of the claim or action, then Penn may assume the defense of such
claim or action for the account and at the risk of Company, and any Liabilities
related to such claim or action will be conclusively deemed a liability of
Company. The indemnification rights of the Indemnified Parties under this
Article 11 are in addition to all other rights that an Indemnified Party may
have at law, in equity or otherwise.
12. INSURANCE
     12.1. Coverages. Before any Licensed Product is to be tested on or
administered to a living human subject, Company will procure and maintain
insurance policies for the following coverages with respect to personal injury,
bodily injury and property damage arising out of Company’s performance under
this Agreement: (a) during the Term, comprehensive general liability, including
broad form and contractual liability, in a minimum amount of $2,000,000 combined
single limit per occurrence and in the aggregate; (b) prior to the commencement
of clinical trials involving Licensed Products, clinical trials coverage in a
minimum amount of $2,000,000 combined single limit per occurrence and in the
aggregate; and (c) prior to the sale of the first Licensed Product, product
liability coverage, in a minimum amount of $3,000,000 combined single limit per
occurrence and in the aggregate. Penn may review periodically the adequacy of
the minimum amounts of insurance for each coverage required by this
Section 12.1, and Penn reserves the right to require Company to adjust the
limits accordingly in accordance with customary industry standards. The required
minimum amounts of insurance do not constitute a limitation on Company’s
liability or indemnification obligations to Penn under this Agreement.
     12.2. Other Requirements. The policies of insurance required by
Section 12.1 will be issued by an insurance carrier with an A.M. Best rating of
“A” or better and will name Penn as an additional insured with respect to
Company’s performance under this Agreement. Company will provide Penn with
insurance certificates evidencing the required coverage within thirty (30) days
after commencement of each policy period and all renewal periods. Company will
use its reasonable best efforts to cause each certificate to provide that the
insurance carrier will notify Penn in writing at least thirty (30) days prior to
the cancellation or material change in coverage.
13. ADDITIONAL PROVISIONS

12



--------------------------------------------------------------------------------



 



     13.1. Independent Contractors. The parties are independent contractors.
Nothing contained in this Agreement is intended to create an agency, partnership
or joint venture between the parties. At no time will either party make
commitments or incur any charges or expenses for or on behalf of the other
party.
     13.2. No Discrimination. Neither Penn nor Company will discriminate against
any employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.
     13.3. Compliance with Laws. Company shall comply with all prevailing laws,
rules and regulations that apply to its activities or obligations under this
Agreement. Company will comply with applicable United States export laws and
regulations. The transfer of certain technical data and commodities may require
a license from the applicable agency of the United States government and/or
written assurances by Company that Company shall not export data or commodities
to certain foreign countries without prior approval of the agency. Penn does not
represent that no license is required, or that, if required, the license will
issue.
     13.4. Modification, Waiver and Remedies. This Agreement may only be
modified by a written amendment that is executed by an authorized representative
of each party. Any waiver must be express and in writing. No waiver by either
party of a breach by the other party will constitute a waiver of any different
or succeeding breach. Unless otherwise specified, all remedies are cumulative.
     13.5. Assignment. Company may not assign this Agreement or any part of it,
either directly or by merger or other operation of law, without the prior
written consent of Penn. Penn will not unreasonably withhold or delay its
consent, and will raise any objection to such assignment within thirty (30) days
of notice from Company, provided that: (a) at least thirty (30) days before the
proposed transaction, Company gives Penn written notice and such background
information as may be reasonably necessary to enable Penn to give an informed
consent; (b) the assignee agrees in writing to be legally bound by this
Agreement; and (c) the assignee agrees in writing to deliver to Penn an updated
Development Plan within forty-five (45) days after the closing of the proposed
transaction. Any permitted assignment will not relieve Company of responsibility
for the performance of any obligation of Company that has accrued at the time of
the assignment. Any prohibited assignment will be null and void. Notwithstanding
anything above to the contrary, Company may assign this Agreement at any time if
the assignee had revenues equal to or greater than one billion dollars
($1,000,000,000) in the fiscal year prior to the assignment.
     13.6. Notices. Any notice or other required communications (each, a
“Notice”) must be in writing, addressed to the party’s respective Notice Address
listed on the signature page, and delivered: (a) personally; (b) by certified
mail, postage prepaid return, receipt requested; (c) by recognized overnight
courier service, charges prepaid; or (d) by facsimile. A Notice will be deemed
received: if delivered personally, on the date of delivery; if mailed, five
(5) days after deposit in the United States mail; if sent via

13



--------------------------------------------------------------------------------



 



courier, one (1) business day after deposit with the courier service; or if sent
via facsimile, upon receipt of confirmation of transmission provided that a
confirming copy of such Notice is sent by certified mail, postage prepaid,
return receipt requested.
     13.7. Severability and Reformation. If any provision of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, then
the remaining provisions of this Agreement will remain in full force and effect.
Such invalid or unenforceable provision will be automatically revised to be a
valid or enforceable provision that comes as close as permitted by law to the
parties original intent.
     13.8. Headings and Counterparts. The headings of the articles and sections
included in this Agreement are for convenience only and are not intended to
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in several counterparts, all of which taken together will constitute
the same instrument.
     13.9. Governing Law. This Agreement will be governed in accordance with the
laws of the Commonwealth of Pennsylvania, without giving effect to the conflict
of law provisions of any jurisdiction.
     13.10. Dispute Resolution. If a dispute arises between the parties
concerning any right or duty under this Agreement, then the parties will confer,
as soon as practicable, in an attempt to resolve the dispute. If the parties are
unable to resolve the dispute amicably, then the parties will submit to the
exclusive jurisdiction of, and venue in, the state and Federal courts located in
the Eastern District of Pennsylvania with respect to all disputes arising under
this Agreement.
     13.11. Integration. This Agreement with its Exhibits and the Equity
Documents, and the RTS License Agreement, contain the entire agreement between
the parties with respect to the Penn Patent Rights and the License and supersede
all other oral or written representations, statements or agreements with respect
to such subject matter, including but not limited to any term sheet.

14



--------------------------------------------------------------------------------



 



     Each party has caused this Agreement to be executed by its duly authorized
representative.

                THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA
    ACUITY PHARMACEUTICALS, INC.
    By:   /s/ Louis P. Berneman     By:   /s/ Dale R. Pfost       Name:   Louis
P. Berneman     Name:   Dale R. Pfost      Title:   Managing Director, Center
for Technology Transfer     Title:   President and Chief Executive Officer     

         
Address:
  Center for Technology Transfer   Acuity Pharmaceuticals, Inc.
 
  University of Pennsylvania   C/O Center for Technology Transfer
 
  3160 Chestnut Street, Suite 200   University of Pennsylvania
 
  Philadelphia, PA 19104-6283   3160 Chestnut Street, Suite 200
 
  Attention: Managing Director   Philadelphia, PA 19104-6283
 
      Attention: Dale R. Pfost
 
       
Required
  Office of General Counsel   Drinker Biddle & Reath LLP
copy to:
  University of Pennsylvania   One Logan Square
 
  133 South 36th Street, Suite 300   18th and Cherry Streets
 
  Philadelphia, PA 19104-3246   Philadelphia, PA 19103-6996
 
  Attention: General Counsel   Attention: Neil K. Haimm, Esq.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF APPLICATIONS/PENN DOCKET NUMBERS

 